CATES, Judge.
This is a petition in an original action for mandamus filed July 13, 1966.
The prayer is for a free transcript of a 1964 conviction in the Jefferson Circuit Court. Wyatt claims he needs the transcript so that he “might draw a manifest of allegations that would show * * * errors * * * that will demand petitioner’s release through coram nobis.”
*380I.
The first ground on which we decide the petition is expressed fully in Ex parte Goodman, ante p. 183, 185 So.2d 146.
Here Wyatt has given us no inkling of the offense for which he is being punishéd beyond the fact that he is in the trusty barracks at Kilby Prison. This standing alone shows he is in the penitentiary which is the effect of a felony conviction.
II.
Also, as to the merits, we consider that ordinarily discovery before filing a petition for coram nobis is premature and hence the request is coram non judice.
Therefore, the petition is
Dismissed.